          Case 1:19-cv-03035-TWT Document 26 Filed 01/31/20 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


KENNETH CABAN GONZALEZ,
on behalf of himself and others
similarly situated,

          Plaintiff,
                                                    Civil Action No.
v.                                                  1:19-cv-03035-TWT

SPENCER R. MOORE, in his official
Capacity as Commissioner of the
Georgia Department of Driver
Services, and JAMES WOO, in his
individual capacity,

          Defendants.


           FOURTH CONSENT MOTION TO STAY PROCEEDINGS

      Defendants Spencer R. Moore and James Woo, through counsel and with the

consent of Plaintiff Kenneth Caban Gonzalez, hereby move for a thirty-day stay of

the proceedings up to and including February 28, 2020, to allow the parties to

formalize their agreement resolving this matter. In support of this motion,

Defendants respectfully show the Court as follows:

      1.        Plaintiff commenced this putative class action lawsuit on July 2, 2019.

Doc. 1.

                                           -1-
         Case 1:19-cv-03035-TWT Document 26 Filed 01/31/20 Page 2 of 5




       2.     Defendants waived service on July 3, 2019. Docs. 12, 13.

       3.     With Plaintiff’s consent, Defendants moved for an extension of time

to answer or otherwise respond to Plaintiff’s complaint. Doc. 16. This Court

granted Defendants’ consent motion on August 29, 2019. Doc. 18.

       4.     Since August 23, 2019, the parties have been conferring in an effort to

resolve the claims and issues in this matter.

       5.     On September 23, 2019, the parties jointly moved for a thirty-day stay

of the proceedings, including to stay Plaintiff’s obligation to seek class

certification under Rule 23.1(B). Doc. 19.

       6.     On October 31, 2019, the parties jointly moved to stay proceedings

for an additional sixty-day period. Doc. 22.

       7.     On December 17, 2019, the parties jointly moved to stay proceedings

for an additional thirty-day period. Doc. 24.

       8.     Defendants were due to answer or otherwise respond to Plaintiff’s

complaint by no later than January 30, 2020.1 Doc. 25.

       9.     The parties have reached a resolution of this matter and request a final

thirty-day stay of the proceedings to formalize their agreement.



1
 Defendants apologize for the untimeliness of this motion but have necessarily waited for
Plaintiff’s consent before filing.
                                              -2-
        Case 1:19-cv-03035-TWT Document 26 Filed 01/31/20 Page 3 of 5




      10.    Therefore, with Plaintiff’s consent, Defendants seek an additional

thirty-day stay of the proceedings until February 28, 2020, including to stay

Plaintiff’s obligation to seek class certification and Defendants’ obligation to

answer or otherwise respond to Plaintiff’s complaint.

      WHEREFORE, Defendants request that the Court grant this motion and stay

proceedings through and including February 28, 2020. A proposed order is

attached hereto for the Court’s convenience.

      Respectfully submitted this 31st day of January, 2020.

                                        Christopher M. Carr              112505
                                        Attorney General
PLEASE ADDRESS ALL
COMMUNICATIONS TO:                      Kathleen M. Pacious              558555
Robert B. Shapiro                       Deputy Attorney General
State Law Department
40 Capitol Square, S.W.                 Roger A. Chalmers             118720
Atlanta, Georgia 30334-1300             Senior Assistant Attorney General
Tel: (404) 463-8850
Fax: (404) 651-5304                     /s/ Robert B. Shapiro            932554
Email: rshapiro@law.ga.gov              Robert B. Shapiro
                                        Assistant Attorney General




                                         -3-
       Case 1:19-cv-03035-TWT Document 26 Filed 01/31/20 Page 4 of 5




                    CERTIFICATE OF COMPLIANCE

     Pursuant to Local Rule 7.1.D, I hereby certify that the foregoing has been

prepared in 14-point Times New Roman in compliance with Local Rule 5.1.


                                                  /s/ Robert B. Shapiro
                                                   Robert B. Shapiro
                                                   Georgia Bar No. 932554




                                       -4-
        Case 1:19-cv-03035-TWT Document 26 Filed 01/31/20 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that on January 31, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will automatically send

email notification of such filing to the following attorneys of record:

      Atteeyah Eshe Hollie                     Francisca D. Fajana
      Gerald R. Weber                          Jorge Luis Vasquez
      SOUTHERN CENTER FOR                      Kira Romero-Craft
      HUMAN RIGHTS                             LATINOJUSTICE PRLDEF
      83 Poplar Street, N.W.                   P.O. Box 10115
      Atlanta, Georgia 30303                   475 Riverside Drive, Suite 1901
                                               New York, New York 10115



                                                     /s/ Robert B. Shapiro
                                                      Robert B. Shapiro
                                                      Georgia Bar No. 932554
                                                     Attorney for Defendants
State Law Department
40 Capitol Square, S.W.
Atlanta, Georgia 30334-1300
Tel: (404) 463-8850
Fax: (404) 651-5304
Email: rshapiro@law.ga.gov




                                         -5-
